Wachtler, J.
(dissenting). I concur completely in Judge Kaye’s dissenting opinion. Even if this court were not comfortable with the limitation of liability and broad-based rationale first announced in Tobin v Grossman (24 NY2d 609) and consistently applied in our decisions until today, it should nevertheless resist the temptation to abandon or depart from that rule. The institutional stability of a court is more important than any desire to remedy what may be perceived as a harsh application of the rule in a given case.
Chief Judge Cooke and Judges Jasen and Meyer concur with Judge Jones; Judge Kaye dissents and votes to affirm in a separate opinion in which Judges Wachtler and Simons concur; Judge Wachtler dissents in a dissenting memorandum in which Judge Simons also concurs.
In Bovsun v Sanperi: Order reversed, with costs, defendants’ motion to dismiss denied and the dismissed causes of action reinstated.
In Kugel v Mid-Westchester Ind. Park: Order reversed, with costs, and defendants’ motions for summary judgment denied. Question certified not answered as unnecessary.